Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-172143 and 333-172143-01 Date: August 11, 2011 Deutsche Mortgage & Asset Receiving Corporation, DBUBS 2011-LC3 Commercial Mortgage Pass-Through Certificates August 11, 2011 UPDATE to the free writing prospectus, dated August 8, 2011 (the “Free Writing Prospectus”). Capitalized terms used herein but not defined herein will have such meanings ascribed to them in the Free Writing Prospectus. STRUCTURAL UPDATE The Class A-2FL Certificates have been eliminated from the certificate structure.The initial Certificate Balance of the Class A-2FX Certificates have been increased to $671,771,000 and have been re-designated as the “Class A-2 Certificates”.The Class A-2 Certificates will have the same payment characteristics and the ratings as the Class previously referred to as the “Class A-2FX Certificates.” COLLATERAL UPDATE Certain information relating to the Providence Place Mall Mortgage Loan is modified as follows: 1.All references to the Cut-off Date Balance for the Providence Place Mall Mortgage Loan are changed from “$309,103,459” to “$304,117,920”. 2.All references to the interest rate of the Providence Place Mall Mortgage Loan are changed from “5.2400%” to “5.2025%”. 3.All references to the Cut-off Date aggregate principal balance of the “senior mezzanine loan” and “junior mezzanine loan” relating to the Providence Place Mall Mortgage Loan are changed from “$70,794,663” to “$75,780,203”. 4All references to the Cut-off Date principal balance of the PM Non-Pooled Junior Component are changed from “$114,163,093” to “$109,177,553”. 5.Annex J, “Providence Place Mall Amortization Schedule” to the Free Writing Prospectus is deleted in its entirety and replaced with the following: PROVIDENCE PLACE MALL AMORTIZATION SCHEDULE Date Providence Place Mall Mortgage Loan Principal($) PM Pooled Senior Component Principal($) PM Non-Pooled Senior Component Principal($) PM Non-Pooled Junior Component Principal($) 9/6/2011 - 10/6/2011 - 11/6/2011 - 12/6/2011 - 1/6/2012 - 2/6/2012 - 3/6/2012 - 4/6/2012 - 5/6/2012 - 6/6/2012 - 7/6/2012 - 8/6/2012 - 9/6/2012 - 10/6/2012 - 11/6/2012 - 12/6/2012 - 1/6/2013 - 2/6/2013 - 3/6/2013 - 4/6/2013 - 5/6/2013 - 6/6/2013 - 7/6/2013 - 8/6/2013 - 9/6/2013 - 10/6/2013 - 11/6/2013 - 12/6/2013 - 1/6/2014 - 2/6/2014 - 3/6/2014 - 4/6/2014 - 5/6/2014 - 6/6/2014 - 7/6/2014 - 8/6/2014 - 9/6/2014 - 10/6/2014 - 11/6/2014 - 12/6/2014 - 1/6/2015 - 2/6/2015 - 3/6/2015 - 4/6/2015 - 5/6/2015 - 6/6/2015 - 7/6/2015 - -2- Date Providence Place Mall Mortgage Loan Principal($) PM Pooled Senior Component Principal($) PM Non-Pooled Senior Component Principal($) PM Non-Pooled Junior Component Principal($) 8/6/2015 - 9/6/2015 - 10/6/2015 - 11/6/2015 - 12/6/2015 - 1/6/2016 - 2/6/2016 - 3/6/2016 - 4/6/2016 - 5/6/2016 - 6/6/2016 - 7/6/2016 - 8/6/2016 - 9/6/2016 - 10/6/2016 - 11/6/2016 - 12/6/2016 - 1/6/2017 - 2/6/2017 - 3/6/2017 - 4/6/2017 - 5/6/2017 - 6/6/2017 - 7/6/2017 - 8/6/2017 - 9/6/2017 - 10/6/2017 - 11/6/2017 - 12/6/2017 - 1/6/2018 - 2/6/2018 - 3/6/2018 - 4/6/2018 - 5/6/2018 - 6/6/2018 - 7/6/2018 - 8/6/2018 - 9/6/2018 - 10/6/2018 - 11/6/2018 - 12/6/2018 - 1/6/2019 - 2/6/2019 - 3/6/2019 - 4/6/2019 - 5/6/2019 - 6/6/2019 - 7/6/2019 - 8/6/2019 - 9/6/2019 - 10/6/2019 - 11/6/2019 - 12/6/2019 - -3- Date Providence Place Mall Mortgage Loan Principal($) PM Pooled Senior Component Principal($) PM Non-Pooled Senior Component Principal($) PM Non-Pooled Junior Component Principal($) 1/6/2020 - 2/6/2020 - 3/6/2020 - 4/6/2020 - 5/6/2020 - 6/6/2020 - 7/6/2020 - 8/6/2020 - 9/6/2020 - 10/6/2020 - 11/6/2020 - 12/6/2020 - 1/6/2021 - 2/6/2021 - 3/6/2021 - 4/6/2021 - 5/6/2021 Investors are urged to read the final prospectus supplement relating to these securities because it contains important information regarding the offering that is not included herein. The issuer, any underwriter or any dealer participating in the offering will arrange to send you the final prospectus supplement if you request it by calling toll-free 1-800-503-4611 or e-mailing a request to prospectus.cpdg@db.com. The asset-backed securities referred to in these materials, and the asset pools backing them, are subject to modification or revision (including the possibility that one or more classes of securities may be split, combined or eliminated at any time prior to issuance or availability of a final prospectus) and are offered on a "when, as and if issued" basis. You understand that, when you are considering the purchase of these securities, a contract of sale will come into being no sooner than the date on which the relevant class has been priced and we have confirmed the allocation of securities to be made to you; any "indications of interest" expressed by you, and any "soft circles" generated by us, will not create binding contractual obligations for you or us.Because the asset-backed securities are being offered on a "when, as and if issued" basis, any such contract will terminate, by its terms, without any further obligation or liability between us, if the securities themselves, or the particular class to which the contract relates, are not issued. Because the asset-backed securities are subject to modification or revision, any such contract also is conditioned upon the understanding that no material change will occur with respect to the relevant class of securities prior to the closing date. If a material change does occur with respect to such class, our contract will terminate, by its terms, without any further obligation or liability between us (the "Automatic Termination"). If an Automatic Termination occurs, we will provide you with revised offering materials reflecting the material change and give you an opportunity to purchase such class. To indicate your interest in purchasing the class, you must communicate to us your desire to do so within such timeframe as may be designated in connection with your receipt of the revised offering materials. -4- The underwriters and their respective affiliates, officers, directors, partners and employees, including persons involved in the preparation or issuance of these materials, may, from time to time, have long or short positions in, and buy and sell, the securities mentioned herein or derivatives thereof (including options). Information in these materials is current as of the date appearing on the material only. This free writing prospectus is not required to contain all information that is required to be included in the base prospectus and the prospectus supplement. The information in this free writing prospectus is preliminary and subject to change. Information in these materials regarding any securities discussed herein supersedes all prior information regarding such securities. These materials are not to be construed as an offer to sell or the solicitation of any offer to buy any security in any jurisdiction where such an offer or solicitation would be illegal. You should consult your own counsel, accountant and other advisors as to the legal, tax, business, financial and related aspects of a purchase of these securities. The issuer has filed a registration statement (including a prospectus) with the SEC (registration statement file no. 333-172143) for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-503-4611 or you e-mail a request to prospectus.cpdg@db.com. The securities may not be suitable for all investors. Deutsche Bank Securities Inc. and the other underwriters and their respective affiliates may acquire, hold or sell positions in these securities, or in related derivatives, and may have an investment or commercial banking relationship with the issuer. IRS CIRCULAR 230 NOTICE: THIS MATERIAL IS NOT INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING U.S. FEDERAL, STATE OR LOCAL TAX PENALTIES. THIS MATERIAL IS WRITTEN AND PROVIDED BY THE UNDERWRITERS IN CONNECTION WITH THE PROMOTION OR MARKETING OF THE TRANSACTIONS OR MATTERS ADDRESSED HEREIN. INVESTORS SHOULD SEEK ADVICE BASED ON THEIR PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR. ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA BLOOMBERG OR ANOTHER EMAIL SYSTEM. -5-
